PER CURIAM: *
The Federal Public Defender appointed to represent Jesus Miguel Murillo-Ruiz has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Murillo-Ruiz has filed a response. We have *308reviewed counsel’s brief and the relevant portions of the records reflected therein, as well as Murillo-Ruiz’s response. We concur with counsel’s assessment that the appeals present no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.